                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

SANTOS ESPARAZA, JR.                             §

VS.                                              §      CIVIL ACTION NO.        9:17-CV-45

JOHN KUYKENDALL, ET AL.                          §

            MEMORANDUM OPINION AND ORDER GRANTING MOTIONS
                   OF KUYKENDALL, DEES, AND MANNS

       Plaintiff Santos Esparaza, Jr., a prisoner previously confined at the Gib Lewis Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, brings this civil rights action pursuant to 42 U.S.C. § 1983 against John Kuykendall,

Michael Dees, Charles Manns, Jr., unidentified employees, and employees who have previously

been dismissed. He alleges that the use of excessive force by Defendants violated his Eighth

Amendment rights. He also, somewhat vaguely, claims violations of his rights under the Fourth

and Fourteenth Amendment. He appears to sue all these Defendants in their individual and official

capacities seeking monetary damages, punitive damages, and, liberally construed, declaratory and

perhaps injunctive relief. (Doc. #1)

       Defendants Kuykendall, Dees, and Manns filed a motion for summary judgment. 1 (Doc. #

24). Plaintiff has had ample opportunity to respond. In response to Defendant Flowers’s motion

for summary judgment (Doc. #28), which was filed after the motion under consideration, Plaintiff


       1
         Although the unidentified defendants have not been served and have not joined in the
motion, the motion for summary judgment inures to the benefit of those defendants as well. See
Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001) (allowing non-answering defendants to benefit
from the summary judgment motion filed by appearing defendants).

                                                 1
filed Plaintiff’s Statement of Disputed Factual Issues (Doc. #52), Plaintiff’s Brief In Opposition

to Defendant’s Motion for Summary Judgment Motion (Doc. #53) and Declaration In Opposition

To Defendants’ Motion For Summary Judgment. (Doc. #54). Each of these three specifically

address themselves to the deliberate indifference claim asserted against Defendant Flowers. But,

Plaintiff filed no response to the present motion for summary judgment filed by Kuykendall, Dees,

and Manns.

        The failure of a party to respond to a motion “creates a presumption that the party does not

controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”

E.D. Tex. Local Rule CV-7(d). However, the court will determine whether a motion is properly

presented and supported, and will not rule against a party solely for failing to respond to a motion.

See Johnson v. Pettiford, 442 F.3d 917, 918–919 (5th Cir. 2006). Nevertheless, as Plaintiff is a

prisoner appearing pro se, the court reviewed all documents on file, including those addressed to

Flowers’s motion, to determine whether they provide information relevant to his claims against

the Defendants who filed the motion now under consideration. In the end, after considering all of

the summary judgment evidence, the court concludes that there is no disputed issue of material

fact as to Plaintiff’s excessive force claims or any of his other claims against these Defendants.

                                       Standard of Review

        Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. PRO. 56(a). A fact is “material” if it could affect

the outcome of the case under the governing law. Anderson v. Liberty Lobby, 477 U.S. 242, 248

(1986); Instone Travel Tech Marine & Offshore v. International Shipping Partners, 334 F.3d 423,

427 (5th Cir. 2003). A “genuine dispute” exists “if the evidence is such that a reasonable jury could
                                                 2
return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; Instone Travel Tech, 334 F.3d

at 427.

          Because summary judgment is a final adjudication on the merits, courts must employ the

device cautiously. Hulsey v. State of Texas, 929 F.2d 168, 170 (5th Cir. 1991); Jackson v. Procunier,

789 F.2d 307 (5th Cir. 1986). In prisoner pro se cases, courts must be careful to “guard against

premature truncation of legitimate lawsuits merely because of unskilled presentations.” Jackson v.

Cain, 864 F.2d 1235, 1241 (5th Cir. 1989) (quoting Murrell v. Bennett, 615 F.2d 306, 311 (5th Cir.

1980)).
                                                 Analysis

          Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, causes a person to be deprived of a federally protected constitutional right. Gomez v.

Toledo, 446 U.S. 635, 640 (1980); Phillips v. Monroe County, 311 F.3d 369, 373 (5th Cir. 2002).

Section 1983 provides:

          Every person who, under color of any statute, ordinance, regulation, custom or usage,
          of any state . . . subjects, or causes to be subjected, any citizen of the United States
          or any other person within the jurisdiction thereof to the deprivation of any rights,
          privileges or immunities secured by the Constitution and laws shall be liable to the
          party injured . . . .

42 U.S.C. § 1983. In order to state a cause of action under § 1983, a plaintiff must allege two

elements. “First, the Plaintiff must allege that some person has deprived him of a federal right.

Second, he must allege that the person who has deprived him of that right acted under color of state

or territorial law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980). Accordingly, the court will

consider each of the rights of which Plaintiff claims he was deprived by one or more defendants.




                                                     3
       Excessive Force

       In addressing an excessive use of force claim, analysis begins by identifying the specific

constitutional right allegedly infringed upon by the challenged application of force. Graham v.

Connor, 490 U.S. 386 (1992). The claim of a convicted prisoner, such as Plaintiff, is judged against

the Eighth Amendment standard set out in Hudson v. McMillian, 503 U.S. 1 (1992). “Whenever prison

officials stand accused of using excessive physical force in violation of the Cruel and Unusual

Punishments Clause, the core judicial inquiry is that set out in Whitley: whether force was applied in

a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Hudson, 503 U.S. at 6-7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). Several factors are

relevant in determining whether the force used was excessive: (1) the extent of the injury suffered;

(2) the need for the application of force; (3) the relationship between the need and the amount of force

used; (4) the threat reasonably perceived by the responsible officials; and (5) any efforts made to

temper the severity of a forceful response. Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998).

       Not every malevolent touch by a prison guard gives rise to a federal cause of action. Hudson,

503 U.S. at 9. The Eighth Amendment prohibition against cruel and unusual punishment

“necessarily excludes from constitutional recognition de minimis uses of physical force, provided

that the use of force is not of a sort ‘repugnant to the conscience of mankind.’” Hudson, 503 U.S.

at 9, quoting Whitley, 475 U.S. at 327; see Jackson v. Culbertson, 984 F.2d 699, 700 (5th Cir. 1993)

(spraying inmate with a fire extinguisher after the fire was out was a de minimis use of physical force

and was not repugnant to the conscience of mankind where the inmate suffered no physical injury).

       In most cases, the court must view the facts in the light most favorable to the non-moving

party if there is a genuine dispute as to the material facts. Scott v. Harris, 550 U.S. 372, 378-80

(2007). “When opposing parties tell two different stories, one of which is blatantly contradicted by

                                                   4
the record, so that no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Id. at 380.

          In this case, defendants’ motion was accompanied by the use of force report and a twenty-five-

minute DVD that captured the entire incident. (Doc. #24-1, Doc. #58). 2 The use of force report

sets out that plaintiff refused to relinquish his hand restraints after he was moved to a new cell in

administrative segregation. He slipped his left hand out of the restraints, opened the restraints, and

then threatened to hurt a staff member. A five-man team, which included defendants Kuykendall,

Dees, and Manns, was assembled. Defendant Kuykendall obtained approval from his supervisor to

use the force necessary to remove the hand restraints from plaintiff, and medical staff was consulted

to determine whether plaintiff had a medical condition that contraindicated the use of chemical

agents.

           The DVD shows that plaintiff had covered his cell windows, which obstructed visibility into

    his cell. Plaintiff refused to comply with repeated orders to submit to relinquish the hand restraints.

    Plaintiff continued to disregard the orders, and defendant Kuykendall sprayed chemical agents into

    the cell. Defendant Kuykendall again ordered plaintiff to relinquish the hand restraints. Plaintiff

    made no indication that he would comply with the order, and defendant Kuykendall sprayed

    chemical agents into the cell a second time. After plaintiff continued to disobey orders to relinquish

    the hand restraints, defendant Kuykendall sprayed the chemical agent a third time.



2
 To avoid confusion, the court notes that counsel for the three Defendants who filed this motion
marked the entire Use of Force Report, including the DVD as “Exhibit A” to the motion. The
written report with attached statements was electronically filed as Doc. # 24-1. The DVD itself is
in the custody of the Lufkin Clerk’s office. Doc. 58. Defendant Flowers filed the same set of
documents, but labeled various parts of the file with several exhibit numbers so that in his motion
the DVD is labeled as Exhibit D. Compare records affidavits for both motions, Doc. #24-1 at 2
with Doc. # 28-4 at 2.
                                                  5
        Plaintiff continued to refuse orders to relinquish the hand restraints, and defendant

Kuykendall and the five-man team entered plaintiff’s cell. The DVD shows plaintiff struggled as

the defendants entered his cell and attempted to gain control of him. Plaintiff had the restraints

open in his hand with a sock wrapped around the restraints and his hand “so that the ratchet stuck

out of his fist” (Doc. #24-1 at 8) “in such a manner that the restraints could be used to stab the

officers.” (Doc. #24-1 at 4) While plaintiff was struggling and striking at the officers with the cuffs,

defendant Kuykendall struck plaintiff with a riot baton. (Doc. #24-1 at 8). The defendants pushed

plaintiff against the back wall of his cell, which resulted in plaintiff striking his head on a shelf and

the edge of his bunk as they took him to the ground. Plaintiff continued to struggle on the ground

as the defendants attempted to restrain him. After several seconds, plaintiff stopped struggling, the

defendants applied hand restraints, and they escorted him to the infirmary. The DVD ends as

plaintiff is receiving medical attention in the infirmary.

        Plaintiff argues that the use of force was unprovoked, but the summary judgment evidence

disproves this argument. Applying the Hudson factors, it is clear that there was a need for force.

Plaintiff was causing a disruption by refusing to obey repeated orders to relinquish the hand restraints

and by forcibly resisting the extraction team. Defendant Kuykendall was concerned that plaintiff

would use the hand restraints as a weapon. This is not a far-fetched concern. A single blow from

handcuffs used as “brass knuckles” to the temple, throat, eye, nose, teeth, or the bones of cheek or

jaw, could result in serious disfiguring injury, loss of sight, and even death. Plaintiff had ignored

verbal orders and three applications of chemical spray. The officers were faced with a choice between

allowing an inmate to retain restraints to use as a weapon or using force to subdue Plaintiff and retrieve the hand

restraints.


                                                       6
        Plaintiff had numerous opportunities to comply with defendant Kuykendall’s orders and thus

avoid the need to use force. He could have surrendered when the officers entered his cell.

The amount of force used was minimal in light of the need to retrieve the hand restraints from plaintiff

and restore order. Plaintiff sustained injuries to his face, but the DVD shows that the defendants did

not act maliciously or sadistically to cause plaintiff harm. To the contrary, the defendants acted in a

professional manner, using sufficient, but not excessive, force to resolve the situation created by the

plaintiff, while at the same time striving to prevent injury to an officer.

        There is no genuine dispute of material fact regarding the circumstances surrounding the

use of force. Analyzed in light of the Hudson factors, the evidence before the court, including the

DVD, establishes that Defendants did not use excessive force against Plaintiff; they are entitled to

summary judgment on Plaintiff’s claims against them.

        Qualified Immunity

        Alternatively, Defendants are entitled to qualified immunity. The doctrine of qualified

immunity affords protection against individual liability for civil damages to officials “insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982)). “For a constitutional right to be clearly established, its

contours ‘must be sufficiently clear that a reasonable official would understand that what he is doing

violates that right. This is not to say that an official action is protected by qualified immunity unless

the very action in question has previously been held unlawful; but it is to say that in the light of pre-

existing law the unlawfulness must be apparent.’” Hope, 536 U.S. at 739 (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)).

        As set out in the “Excessive Force” section above, based on the summary judgment
                                             7
evidence before the court, there is no genuine dispute as to any material fact concerning the actions

of Plaintiff that resulted in the need to use force, or concerning the amount of force that was used.

Reasonable officials in the position of Defendants should have been aware of the law as outlined

in Hudson, and of the factors to be used in evaluating that use of force as stated in Baldwin v.

Stalder. These officers were struggling with a recalcitrant prisoner who had handcuffs that could

be used as a dangerous weapon. Even if a higher court were to decide, after review of the summary

judgment evidence, including the DVD, that some action of one or more defendants should be

considered excessive force, the basis for such a determination would not have been clearly

established law at the time of the incident. Defendants acted in accordance with the established

law at the time and they would be entitled to qualified immunity. See Hudson, 503 U.S. at 9.

        Fourth and Fourteenth Amendment Claims

        In his Brief in Support of the Complaint, Plaintiff makes a general claim of violation of

Fourth and Fourteenth Amendment rights. (Doc. #3 at 14). The statements are conclusory and

unsupported by specific allegations of fact. As noted, Plaintiff filed no response to these

Defendants’ motion for summary judgment. He also failed to address these claims in his responses

to Defendant Flowers’s motion for summary judgment. (Doc. ## 52, 53 and 54). Defendants are

entitled to judgment on these claims.

        Official Capacity

        To the extent Plaintiff is making a claim against Defendants in their official capacities, they

are protected from suit by the Eleventh Amendment. A suit for damages against a state official

acting in his official capacity is not a suit against that individual but a suit against the state. Hafer

v. Melo, 502 U.S. 21, 25 (1991). Therefore, a state actor acting in his or her official capacity is not

a “person” subject to suit under 42 U.S.C. § 1983. Will v. Michigan Dept. of State Police, 491 U.S.
                                                8
 58, 71 (1989). This claim will be dismissed.




        Declaratory and Injunctive Relief

        In his Complaint, Plaintiff seeks declaratory relief against Defendants, but does not specify

 what declaratory relief he is seeking. (Doc. #3 at 13). Plaintiff also seeks a preliminary and

 permanent injunction “ordering defendants to stop all forms of retaliations and hindrances to the

 filing of this complaint.” Id. at 15. To the extent Plaintiff seeks injunctive relief, he has failed to

 establish how this would meet the requirements under the Prison Litigation Reform Act, or how it

 relates to his claims. Plaintiff has failed to demonstrate past or current wrongdoing. Because

 injunctions regulate future conduct, “a party seeking injunctive relief must allege ... a real and

 immediate—as opposed to a merely conjectural or hypothetical—threat of future injury.” Van

 Winkle v. Pinecroft Ctr. L.P., 2017 WL 3648477, at *6 (S.D. Tex. Aug. 23, 2017) (quoting Wooden

 v. Bd. of Regents Univ. Sys. of Georgia, 247 F.3d 1262, 1284 (11th Cir. 2001)). Both claims will

 be dismissed.

                                                ORDER

       The motion for summary judgment of defendants John Kuykendall, Michael Dees, Charles

Manns, Jr. (Doc. #24) is GRANTED. All claims against all Defendants having been disposed of, a

final judgment will be entered in accordance with this Memorandum Opinion and the previous orders

entered relating to claims against other Defendants.
                           So ORDERED and SIGNED March 30, 2020.




                                                                ____________________________
                                                                 Ron Clark, Senior District Judge
                                                   9
